DETAILED ACTION

Claim Status
Claims 1-7 is/are pending.
Claims 1-7 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/29/2020 have been withdrawn in view of the Claim Amendments filed 01/28/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-8 of U.S. Patent No. 10,669,446 (HASEGAWA ET AL),
 	in view of FRIESE ET AL (US 2005/0238802),
	and in view of TOYODA ET AL (US 5,608,004),
	and in view of JP 2010-138373 (MIZOGUCHI-JP ‘373).
 	U.S. Patent No. 10,669,446 claims an aqueous coating composition containing the recited acrylic-modified polyester resin (A) and crosslinking agent (C), and articles coating with said coating composition.  However, the U.S. Patent does not claim the recited epoxy phosphoric acid ester compound.
	FRIESE ET AL discloses that it is well known in the art to incorporate conventional additives (e.g., curing accelerators, etc.) in amounts known to the person skilled in the art in crosslinkable base coat compositions (e.g., containing conventional binders such as acrylated polyester resins, etc.) for multilayer coating systems in order to improve coating performance (e.g., cure characteristics, etc.). (paragraph 0022, 0025, etc.)
	TOYODA ET AL ‘004 discloses that it is known in the art to incorporate an epoxy phosphoric acid ester compound containing a hydroxyl group and a phosphoric acid group (e.g., commercial epoxy phosphoric acid ester resins from Dow Chemical Japan, such as DER621-EB50, etc.) in typical amounts of 5-20 parts by weight (based on 100 parts of binder resin and crosslinking agent) as a curing accelerator for crosslinkable polyester-based coating 
 	MIZOGUCHI-JP ‘373 provides evidence that the commercial epoxy phosphate ester compounds DER621-EB50 has an acid value of 35 mg KOH/g and the commercial epoxy phosphate ester compounds DER621-PP50 has an acid value of 45 mg KOH/g.  The reference further discloses that epoxy phosphate ester compounds contain a hydroxyl group and a phosphate residue and having a typical acid value of 5-70 mg KOH/g (preferably 28-60 mg KOH/g) are useful for promoting adhesion (in addition to improve coating finish and stability) for acrylic-based and/or polyester-based coating compositions. (paragraph 0035-0039, 0059, etc.)
Regarding claims 1-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of conventional performance-enhancing coating additives as suggested by FRIESE ET AL such as a commercially available epoxy phosphoric acid ester-type curing accelerator (e.g., DER621-EB50 or other epoxy phosphate ester-type products with similar acid values) as suggested by TOYODA ET AL ‘004 and MIZOGUCHI-JP ‘373 in the aqueous coating compositions claimed in U.S. Patent No. 10,669,446 in order to improve the curing characteristics of the coatings in addition to promoting adhesion to substrates and/or other coatings and/or improving corrosion resistance.

Claims 6-7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:

		as applied to claim 1 above,
	and further in view of ISHIKURA (US 2015/0232693).
	ISHIKURA ‘693 discloses that it is well known in the art to form multilayer coatings by: applying an aqueous first colored coating composition (X) to a substrate; applying an aqueous second colored coating composition (Y) on the first colored coating composition (X); applying a clear coat material (Z) to second colored coating composition (Y); and simultaneously curing colored coating (X) and colored coating (Y) and clear coat (Z), wherein at least colored coating composition (X) contains an acrylic-modified polyester in order to obtain coated surfaces with excellent smoothness, distinctness of image, water resistance, and popping resistance. (paragraph 0019, 0030, 0037-0039, 0044, 0054, 0065, 0072-0073, 0076, 0155-0156, 0257, 0270, 0278-0281, 0284-0286, 0295, 0298-0300, 0305, etc.)
Regarding claims 6-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the acrylic-modified polyester resin claimed in U.S. Patent No. 10,669,446 as a film-forming component in at least the aqueous first colored coating composition (X) in the multilayer coating method in ISHIKURA ‘693 in order to produce durable, high visual quality coatings for substrates.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ISHIKURA (US 2015/0232693),
	in view of BUTER ET AL (US 6,509,408),
	in view of FRIESE ET AL (US 2005/0238802),
	and in view of TOYODA ET AL (US 5,608,004),
	and in view of JP 2010-138373 (MIZOGUCHI-JP ‘373).
	ISHIKURA ‘693 discloses that it is well known in the art to form multilayer coatings by a method comprising: applying an aqueous first colored coating composition (X) to a substrate; applying an aqueous second colored coating composition (Y) on the first colored coating composition (X); applying a clear coat material (Z) to second colored coating composition (Y); and simultaneously curing colored coating (X) and colored coating (Y) and clear coat (Z), wherein at least the colored coating composition (X) contains an acrylic-modified polyester.  The 
 	BUTER ET AL disclose that it is well known in the art to utilize (meth)acrylate monomers containing C1-C4 alkoxy polyalkylene oxide groups and having number average molecular weight of 500-3,000 as unsaturated monomers for modifying polyester resins in order to produce aqueous coating compositions with good performance properties (e.g., pot life, cure speed, visual appearance, chemical resistance, etc.) which are useful as primers, base coats, 
	FRIESE ET AL discloses that it is well known in the art to incorporate conventional additives (e.g., curing accelerators, etc.) in amounts known to the person skilled in the art in crosslinkable base coat compositions (e.g., containing conventional binders such as acrylated polyester resins, etc.) for multilayer coating systems in order to improve coating performance (e.g., cure characteristics, etc.). (paragraph 0022, 0025, etc.)
	TOYODA ET AL ‘004 discloses that it is known in the art to incorporate an epoxy phosphoric acid ester compound containing a hydroxyl group and a phosphoric acid group (e.g., commercial epoxy phosphoric acid ester resins from Dow Chemical Japan, such as DER621-EB50, etc.) in typical amounts of 5-20 parts by weight (based on 100 parts of binder resin and crosslinking agent) as a curing accelerator for crosslinkable polyester-based coating compositions in order to improve curing speed in addition to also improving adhesion and corrosion resistance. (line 31, col. 4 to line 5, col. 5; etc.)
  	MIZOGUCHI-JP ‘373 provides evidence that the commercial epoxy phosphate ester compounds DER621-EB50 has an acid value of 35 mg KOH/g and the commercial epoxy phosphate ester compounds DER621-PP50 has an acid value of 45 mg KOH/g.  The reference further discloses that epoxy phosphate ester compounds contain a hydroxyl group and a phosphate residue and having a typical acid value of 5-70 mg KOH/g (preferably 28-60 mg KOH/g) are useful for promoting adhesion (in addition to improve coating finish and stability) for acrylic-based and/or polyester-based coating compositions. (paragraph 0035-0039, 0059, etc.)

	Further regarding claim 1, since the weight average molecular weight of a polymer or oligomer is almost always greater than the number average molecular weight, the Examiner has reason to believe that the meth)acrylate monomers containing polyoxyalkylene groups suggested by BUTER ET AL would have weight average molecular weights which are greater than the disclosed number average molecular weight (i.e., 500-3000) and therefore at least partially reads on the weight average molecular weight range recited in claim 1; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
Further regarding claims 1, 4, one of ordinary skill in the art would have incorporated effective amounts of conventional performance-enhancing coating additives as suggested by FRIESE ET AL such as a commercially available epoxy phosphoric acid ester-type curing accelerator (e.g., DER621-EB50 or other epoxy phosphate ester-type products with similar acid values) as suggested by TOYODA ET AL ‘004 and MIZOGUCHI-JP ‘373 in the aqueous coating composition (X) of ISHIKURA ‘693 in order to improve the curing characteristics of the coatings in addition to promoting adhesion to substrates and/or other coatings and/or improving corrosion resistance.
.

Response to Arguments
Applicant’s arguments filed 01/28/2021 have been considered but are moot in view of the new grounds of rejection in the present Office Action necessitated by the Claim Amendments filed 01/28/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	KR 2004-0079827 and CN 105542630 disclose coating compositions containing epoxy phosphoric acid ester adhesion-promoting additives.
 	MATSUDA ET AL (US 2015/0210862) disclose coating compositions containing epoxy phosphoric acid ester corrosion-resisting additives.
  	FLOSBACH ET AL (US 2011/0151264) and TANAKA ET AL (US 2003/0130371) and FENN ET AL (US 2008/0200588) disclose coating compositions containing epoxy resins with phosphate groups.
	SUNDARARAMAN ET AL (US 6,159,549) disclose coating compositions containing phosphatized epoxy resins.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 3, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787